In re Woods, Odis L.; — Defendant(s); applying for supervisory and/or remedial writ; Parish of Lincoln, 3rd Judicial District Court, Div. “B”, No. 27,166-C; to the Court of Appeal, Second Circuit, No. 24019-KH.
Granted in part; denied in part. Relator’s sentence is vacated and this case is remanded to the district court for resen-tencing in accord with the procedures outlined in State v. Husband, 593 So.2d 1257 (La.1992), and State v. Desdunes, 579 So.2d 452 (La.1991). In all other respects the application is denied.
CALOGERO, C.J., not on panel.